            Case 1:19-cv-09356-PKC Document 19 Filed 04/08/20 Page 1 of 2



                            Sills Cummis             & Gross
                                  A Professional Corporation

                                        101 Park Avenue
                                            28th Floor
                                    New York, New York 10178
                                       Tel: (212) 643-7000
                                       Fax (212) 643-6500
                                                                                                The Legal Center
                                                                                             One Riverfront Plaza
                                                                                               Newark, NJ 07102
                                                                                              Tel, (973) 643-7000
                                                                                              Fsx, (973) 643-6500
Kenneth R. Schachter
Of Counsel



                                                                   V
                                                                J}fvo~,/ ~/,.'~ ;~#
Direct Dial: 212-500-1589                                                          ,,Y,Wl   600 Col!ege Road East
Email: kschachter@sillscummis.com                                                  /V"' -     Princeton, NJ 08540
                                                                                              Tel, (609) 227-4600



                                            April 8, : \ .



                                                                      % {)                             t1Pp /
ByECF
Honorable P. Kevin Castel                                    """L          ,,,r.   P'o
United States Courthouse
SouthemDistrictofNewYork                               f: Jrl
                                                             1F ·- ~T~ll),           ,             0
                                                                                                   1
                                                                                                   1
                                                                                                             /4
                                                                                                                    JJD
500 Pearl Street
New York, New York 10007
                                                        Jr/,, ,JS.
                                                         pvir
                                                                               /     'O

                                                                                                          4,.
                                                                                                          \)7
                                                                                                              0,,.
         Re:      Fabtrends lnt'l, Inc. v. Republic Clothing Corp., Case No. l~-9356(PKC)

Dear Judge Castel:

       This firm represents Plaintiff Fabtrends International, Inc. ("Fabtrends") in the above
referenced matter, and writes to respectfully request an adjournment of the mediation in this matter.
The next conference in this matter is scheduled for June 5, 2020.

        Mediation in this matter was originally scheduled for February 26, 2020. The mediation
had been adjourned once previously to March 24, 25, or 26, 2020; however, before that mediation
could take place, the parties had been in contact with the mediator, Stu Shapiro, and the Mediation
Office regarding rescheduling the mediation in light of the developments surrounding COVID-19.
Per the instructions of Mr. Shapiro and the Mediation Office, the parties and Mr. Shapiro have
agreed to new mediation dates: June 2, 3, or 4, 2020, all at 2 p.m.

        Accordingly, in light of the circumstances presented by holding an in-person mediation
during the current pandemic, the patties respectfully request an adjournment of the mediation until
one of these proposed dates. The parties intend to continue their settlement discussions, which are
ongoing, and are hopeful that they can resolve the case prior to the mediation.

        We thank the Court for its attention to this matter.

                                                               Respectfully submitted,

                                                               s/ Kenneth R. Schachter
                                                               Kenneth R. Schachter
           Case 1:19-cv-09356-PKC Document 19 Filed 04/08/20 Page 2 of 2


      SILLS CUMMIS & GROSS
         A PROFllSSIONAL CORPORATION




Honorable P. Kevin Castel
April 8, 2020
Page2


cc:      All counsel ofrecord
         Stu Shapiro, Mediator (by email only)
         Mediation Office (by email only)
